Title: [A Letter to Richard Cranch about Orlinda, a Letter on Employing One’s Mind, and Reflections on Procrastination, Genius, Moving the Passions, Cicero as Orator, Milton’s Style, &c., October–December 1758.]
From: Adams, John
To: 

 
       What is Wisdom? Is it, to write dramatic Poetry, like Milton or Shakespear? Is it to write on Astronomy and Physicks like Newton, or is it to know the human mind like Lock? Does it consist in Genius and Learning? No Genius and Learning have been oftener mad than wise. It is not to Act or think beyond man kind.
       
        
         
          
           Draft of a Letter to Richard Cranch.
           
          
          Say was there most of Cruelty or of Cunning in sealing up this cruel scroll this Paper full of Disappointment, Spleen and Heart Ache in a Letter from you.—As the Doctor, to cheat his Patients Eyes, conceals his bitterest Potions in the sweetest Consalves and Confections, as the Manchineal conceals her Poisonous Juices under the Appearance of a fair delicious Fruit, as the Bee conceals her self and her fatal Sting in the Center of an Honey Comb, in the same manner Orlinda incloses this Paper, full of Disappointment, Spleen and Heart Ach, in a Letter from my dearest Friend!
          You are sensible, my Friend, that the night Working Fancy of a Lover which steals him often, o’er seas and mountains to the Arms Company of his Mistress, and which figures, in his Slumbers, a thousand various scenes of Pleasure, only serves to increase his Misery, when he wakes, by the Thought, that he cant possibly partake such Pleasures is too far removed cannot possibly enjoy exciting Desires which he cannot gratify. Just so this Letter Billet has roused in my Imagination a scene of Pleasure, which I should not otherwise have wished for tho’t of, a scene which seems to be grappled to my soul with Hooks of Steal, as immoveably as I wish to be grappled in the my Arms the Nimph, who gives it all its ornaments. Wherever I go, whatever I do, asleep or awake, This dear bewitching scene attends me, and takes up all my Thoughts. If I look upon a Law Book and labor to exert all my Attention, my Eyes tis true are on the Book, but Imagination is at a Tea Table with Orlinda, seeing That Face, those Eyes, that Shape, that familiar friendly look, and hearing Sense divine come mended from her Tongue. When I should be at my Devotions When the rest of the family are at their Devotions I am paying mine my Devoirs across a Tea Table to Orlinda. When I attempt to Sle I go to bed and lie ruminating on the same Ideas half the night, then fall asleep and dream about the same, till morning Wakes me, and robs me of my Bliss. If, as grave folks say Madness is occasioned by too long and close an Attention to one set of Ideas, I shall soon I fear grow mad for I have had no Idea, but that of Orlinda, that Billet and Disappointment in my Head since you saw me.
          Oh Tea, how shall I curse thy once delightful but now detested stream. May I never taste thy Waters more, for thy Waters will forever bring the Remembrance of Orlindas Cruelty, my eager Wishes and fatal Disappointment. Or if I must taste, for my Cup from thy stream may I drink whole Buckettsfull from Lethe to forget my Woe ,which that would otherwise without such an Antidote always renew.
          Shall such Cruelty go unpunished. No may she have a husband be in less than a year from this day be tied in the everlasting Chains of Wedlock.
          If he has the Spirit of a Man, he will be ready to bite his own Flesh.
         
        
       
       
       
        
         
          
           Draft of a Letter to an Unidentified Correspondent.
           
          
          
           My Friend
          
          Such is the Nature of Man the human mind, that each individual must and will have some Employment, for his Thoughts, some Amusement, Business, study, Pleasure or Diversion, virtuous or vicious, lawdable or Contemptible, to consume his Time. If he is not instructed to contemplate the Heavens, he will instruct him self to contemplate Cockell shells and Pebblestones; if his Rank and Fortune exempt him from Labour Business, he will engage himself in Study or in Play, in Hunting or whoring, or something else, better or worse. The first Question, then that a young man should ask himself is, what Employment am I by the Constitution of my mind and Body, and by the Circumstances of Education, Rank and Fortune, directed to pursue? And the next is what is the best Method, the safest, easiest, nearest Road to the proper End of that Employment I have chose?
          Suppose you had chosen the study of Nature, for the Business of your Life, should you not inquire in the first Place, what is the End of that study? Is it to improve the Manufactures, the Husbandry, or the Commerce of Mankind, or is it to adorn a Library with Butterflies of various sizes, Colours and shapes? Or suppose you had chosen the study of History, should you not inquire is the End of this study the naked Knowledge of great Names and Actions or is it a personal Improvement in Virtue and Capacity, by imitating the Virtues and avoiding the Vices of great men, and by judging of the Effects of Causes now at Work, by those Causes which have appeared heretofore? Should a Student in History inquire chiefly of the Dress, Entertainments and Diversions, instead of the Arts, Characters, Virtues and Opinions of ancient Nations, and the Effects of these on their public and private Happiness would not you laugh? There was nothing in the Lamp, by which Demosthenes wrote his orations, that deserved the Attention of the present Race of men, more than there is in the Candle by which I write this Letter. And I would pay no more Admiration to a man who could tell me the exact Highth of Cicero, or the Number of Hairs that grew upon his Head, a Pice of Knowledge that I cannot now attain, than I would to one who could tell me the exact Number of Letters, Comma’s and semicolons that are in all his Works, which I have the means of knowing.
          We are not therefore, to measure of Admiration of a man by the Number alone, but by the Importance, Usefulness and Utility and Number jointly of the Propositions that he knows, and his Dexterity in applying them to Practice.
          The great secret therefore, the main The primary Endeavour therefore, should be to distinguish between Useful and unuseful, to pursue the former with unwearied Industry, and to neglect with much Contempt all the Rest. We need not fear that subjects of Inquiry will be so few, that the Treasures of useful Knowledge will be exhausted.— Every Moment of the longest Life, may be spent in acquiring Knowledge of the greatest Moment, in the Course of Life.
          Perhaps many hundreds, in the English Nation, have employed the same Attention, Industry, and Sagacity in discovering the Properties of Animalcules that Escape the natural sight, as Sir Isaac Newton did in discovering and demonstrating the true system of the World. I will venture yet further, perhaps these men, if they had employed Experiment and Geometry in the method he used would have made as wonderfull discoveries. It is the Method then, and not the Drudgery of science that is chiefly to be pursuedpressed.
         
        
       
       Why am I so silly as to trifle away my Time in such useless unprofitable scribbling—waste Paper, Pen, Ink, Time, Wood, Candles, in this idle Amuzement.
       What is the Cause of Procrastination? To day my Stomack is disordered, and my Thoughts of Consequence, unsteady and confused. I cant study to day but will begin tomorrow. Tomorrow comes. Well, I feel pretty well, my head is pretty clear, but Company comes in. I cant yet study tomorrow, but will begin in earnest next day. Next day comes. We are out of Wood, I cant study: because I cant keep a fire. Thus, something is always wanting that is necessary.
       What are the Proofs, the Characteristicks of Genius?—Answer Invention of a System new Systems or Combinations of old Ideas.
       The Man, who has a faculty of inventing and combining into one Machine, or System, for the Execution of some Purpose and Accomplishment of some End, a great Number and Variety of Wheels, Levers, Pullies, Ropes &c. has a great Mechanical Genius. And the Proofs of his Genius, (unless it happen by mere luck) will be proportionably to the Number, and Variety of Movements, the Nice Connection of them, and the Efficacy of the entire Machine to answer its End. The last, I think at present, ought to be considered in estimating any Genius. For altho Genius may be shewn in the Invention of a complicated Machine, which may be useless, or too expensive, for the End proposed, yet one of the most difficult Points is to contrive the Machine in such a manner, as to shorten, facilitate, and cheapen, any Manufacture &c. For to this End a Man will be obliged to revolve in his Mind perhaps an hundred Machines, which are possible but too unwieldy or expensive, and to select from all of them, one, which will answer the Purposes mentioned.
       2. The Man who has a Faculty of feigning a great Number, and Variety of Characters, Actions, Events &c. and combining into one regular, correct, consistent Plan or Story, a great Number and Variety of Characters, Actions, Events &c. has a great poetical Genius. And the Proofs of his Genius are in Proportion to the Variety, Consistency and Number of his Characters, Actions and Events; and to the nice Connection and Dependence of these upon each other thro a whole Poem. And these Proofs have been given in a surprizing degree by Milton and Shakespear, Homer, Virgil &c. Milton has feigned the Characters of Arch Angells and Devills, of Sin, Death, &c., out of his own creative Imagination and has adjusted, with great Sagacity, every Action and Event in his whole Poem to these Characters.
       3. The Man, who has a Faculty of inventing Experiments and reasoning on them means of Starting new Experiments from that Reasoning, and on these Experiments forming new Reasonings till he reduces all his Experiments, all his Phenomena, to general Laws and Rules, and combines those Rules to an orderly and regular Dependance on each other, thro the whole System, has a great Phylosophic Genius.
       4. The Man who has a Faculty of considering all the faculties and Properties of human Nature, as the Senses, Passions, Reason, Imagination and faith, and of combining classing all these into order, into Rules, for the Conduct of private Life, has a great Genius in Morality.
       5. He who has a Faculty of combining all these into Rules, for the Government of Society, to procure Peace, Plenty, Liberty, has a great political Genius.
       Thus Order, Method, System, Connection, Plan, or whatever you call it, is the greatest Proof of Genius, next to Invention of new Wheels, Characters, Experiments, Rules, Laws, which is perhaps the first and greatest. Query. Does not the Word Invention express both these faculties, of inventing Wheels &c. and putting them in order.
       Q. May not Genius be shewn in aranging a Mans Diet, Exercise, Sleep, Reading, Reflection, Writing &c. in the best order and Proportion, for His Improvement in Knowledge?
       These are but vague, general, indeterminate Reflections. I have not Patience to pursue every particular attentively. But, This Patience is the greatest Attainment or a great Superiority to a mans own unsteadiness, is perhaps one of the greatest Marks of Genius. Inatention, Wandering, Unconnected Thoughts, are the opposites to this Patience.
       Query. Had not Mr. Prat some such Reflections in his mind, when he said that Mr. Edwards had given proofs of a Great Genius. —And Q. is not The Pilgrims Progress, according to these Rules, a Proof of a great Genius.—There is Invention.
       Ballast is what I want, I totter, with every Breeze. My motions are unsteady.
       
       Of what use to a Lawyer is that Part of oratory, which relates to the moving of the Passions? Without Simplicity no human Performance can arrive to any great Perfection.
       The Talent, and Art of moving the Passions, may be used in a Capital Trial by the Counsel for the King, to raise the Resentment of the Jury, against the Crimes of the Prisoner, and by the Counsell for the Prisoner, to move the Compassion of the Jury.
       It may be used to raise, in the Judges, Jury and Spectators, an Admiration, and Esteem of the wise, humane, equitable and free Constitution of Government we are under. It may be used to rouse in the Breasts of the Audience a gallant Spirit of Liberty, especially when declaiming upon any Occasion, on any Instance of arbitrary Conduct in an Officer or Magistrate.
       Sound is I apprehend a more powerful Instrument of moving the Passions than Sense. Musick is capable of raising in the Mind every tender, generous, noble Passion and Sentiment. And as a Musician, to get the skill of moving the Passions, must study the Connection between sounds and Passions, so should an orator. Every Passion has its distinct peculiar sound. Anger, and Compassion, produce very different Modulations of the Voice, and so do fear, Love, Contempt, Joy, sorrow, and Admiration. An Orator to gain the Art of moving the Passions, must attend to Nature, must observe the Sounds in which all sorts of People, express the Passions and sentiments of their Hearts, and must learn to adapt his own Voice, to the Passion he would move. The easiest Way to this will be to possess his own Mind strongly, with the Passion he would raise, and then his Voice will conform it self of Course. Thus if you will raise in a Jury a Resentment of some great Crime, resent it strongly yourself, and then the boldest Expressions Thoughts and Words will occur to your mind, and utter themselves with the most natural Tone of Voice, Expression of Countenance and Gesture of your Body.
       Let me examine in the greatest orators of Rome and Britain, what peculiar Sounds are used to express the different Emotions of the Mind—as Grief, Resentment, Fear, Horror, Courage, Compassion, Love, Joy &c. To examine this Point thoroughly would require a search of all the Poets and orators of all the Languages I understand.
       Grief and Fear, in Tullies Oration for Milo, are uttered by Interrogations, and Exclamations. Quid me reducem esse voluistis? An ut, inspectante me, expellerentur ei, per quos essem restitutus? Nolite obsecro vos, pati mihi acerbiorem Reditum esse, quam fuerit ille ipse Discessus. Nam qui possum putare me restitutum esse, si distrahar ab iis, per quos restitutus sum? Utinam dii immortales fecissent (pace tua, Patria, dixerim). This Figure which addresses Things without Life, as a Country, a Temple, a Monument, Virtue or Vice, Wisdom, Folly &c. as if they were Personages, is much used both in Poetry and oratory.  says, 
         
          Welcome for thee fair Virtue all the Past.
          For thee fair Virtue welcome even the last.
         
         He looks and speaks to Virtue as Tully looks and speaks to Patria his Country.—I believe tis called Apostrophe some times. Popes Address to L.B. in the Conclusion of his Ethic Epistles, is called an Apostrophe. Come then my friend my Genius come along, Oh Master of the Poet and the Song.
       The Point, that Tully drives at, is the Acquittal of Milo. He is afraid that the Judges will sentence him to death or Banishment. It is Lachrimis non movetur Milo &c. His design here is to raise their Admiration of Miloes strength and Constancy of mind and of his Love of Virtue and Contempt of Exile. Then he speaks, in pungent, keen Questions, to the Judges. Vos Iudices quo tandem animo Eritis? Memoriam Milonis retinebitis, ipsum ejicietis? Et erit dignior Locus in Terris ullus, qui hanc Virtutem excipiat quam hi qui procreavit?—Thus I see that any great Agitation of mind breaks out into exclamations and Interrogations.—Vos, Vos appello fortissimi Viri. There is great Warmth in that Repetition of Vos, qui multum pro Republica sanguinem effudistis Vos in viri et in civis invicti appello periculo, Centuriones, vos que militus; vobis non modo inspectantibus, sed etiam armatis, et huic ludicio praesidentibus, haec tanta Virtus ex hac Urbe expellatur? exterminabitur? projicietur? An Address with so much Vehemence An Appeal to the Centurions and soldiers, complimenting them with the Epithet fortissimi Viri made with so solemn and vehement a Repetition Vos Vos, and feeling with so much sensibility, the Ingratitude, Cruelty, and folly of Banishing a Man who had rendered the Republic such Important services and was able and zealous to render still more, must have drawn Tears to their Eyes and Rage to their Breasts. His Mind seems to waver between Indignation at Clodius, and Admiration of Milo, between Love and Gratitude to Milo for his past favours to him and Services to the State, and Fear, dread of his Banishment. His Mind is a Ship in a Tempest, tossed and tumbled with great Impetuosity, every Way. He breaks out into Exclamations to the Immortal Gods, and to the happy Coasts that shall receive Milo when banished and to his own ungrateful miserable Country if she shall banish him. I take it this Peroration for Milo, may be studied as a Model of the Pathetic.
       I should distinguish between moving the Passions of another, as an Orator, and expressing Passion naturally, like a Dramatic Poet, for tho there may be an Affinity between them, yet they are distinct. Tully, in that Peroration, expresses the Passions of his own Mind, his Love, his Gratitude, his Grief and fear, and at the same time moves the Passions of the Judges, the Centurions and soldiers by appealing to them, to Heaven by exclaiming to his Country and that Country that should receive Milo if Banished, but a Dramatic Poet has to make each Character express his own Passions well, in order to raise the Passions of the Audience &c.
       With what pathos does Othello bid farewell to War, in Shakespear.
       
        Oh now forever
        Farewell the tranquil Mind! farewell content;
        Farewell the ploomed Troops and the big War
        That make Ambition Virtue! Oh! farewell!
        Farewell the neighing Steed, and the shrill Trump
        The spirit stirring Drum, th’ear piercing fife
        The Royal Banner and all Quality,
        Pride, Pomp, and Circumstance of glorious War
        And Oh! you mortal Engines, whose rude Throats
        Th’immortal Joves dread Clamours counterfeit
        Farewell! Othello’s Occupations gone!
       
       These Exclamations, Apostrophe’s, express, with the utmost grandeur of sounds, the deep Grief, Misery, and despair that were in raged within his Mind. Query, is Grief always so sonorous and harmonious? Is it ever expressed in short broken sounds? I believe not, it always swells into numbers. I may say that Passion swells into Numbers, and Metaphors.
       I have so many Irons in the Fire, that every one burns.—I have common, civil, natural Law, Poetry, Oratory, in Greek, latin, french, english to study, so that when I set down to read or think, so many subjects rush into my mind that I know not which to chuse.
       
       But to what End this subtle Inquiry into Niceties.—A minute Examination of syllables and sounds will never procure Genius. But Genius has often hit without design upon the most grand and proper sounds.
       What are the Motives, that ought to urge me to hard study? The Desire of Fame, Fortune and personal Pleasure. A critical Knowledge of the Greek and Roman Tongues and of the and french Poetry, History and Oratory, a thorough comprehensive Knowledge of natural, civil, common, and Province Law, will draw upon me the Esteem and perhaps Admiration, (tho possibly the Envy too) of the Judges of both Courts, of the Lawyers and of Juries, who will spread my Fame thro the Province, will draw around me a Swarm of Clients who will furnish me with a plentiful Provision for my own Support, and for the Increase of my fortune. And by means of this Authority and Consideration, with the Judges, Lawyers, Juries and Clients, I shall be able to defend Innocence, to punish Guilt, and to promote Truth and Justice among Mankind.—But besides these Motives, there is another, no less powerful than either, which is the active Acquisition of Knowledge, in a peaceful, undisturbed Retirement. Here I should moderate my Passions, regulate my Desires, increase my Veneration of Virtue, and Resolution to pursue it, here I should range the whole material and Intellectual World, as far as human Powers can comprehend it, in silent Contemplation.—Now, if Fame, Fortune, Pleasure and Virtue have not Power to influence me, what am I? Oh Genius Oh ! Oh Learning! Oh Eloquence! how shall I may I dare to think I have the first? How shall I assume a Power to command the other two. Knowledge I can and will acquire, and has Language Power to charm, and shall not I avail my self of that Power?
       Longinus says there is an Art of the Sublime. Swift says there is an Art of the Profound. Query. What Rules will help us to acquire both or either. As the sublime is a Property of Discourse, whether in Speaking or Writing, some real Cause which produces in the Hearer or Reader, Transport and Rapture, no doubt, that Property may be found out by examining critically those Passages which produce that Effect, and by comparing them with other Passages which produce no such Effect, or a contrary Effect, as Drowsiness, &c. And when the true, real Cause is known, we may endeavour to infuse it into our Discourse—e.g. If this Cause consists in sound only, we must inquire what sounds have and what have not this Effect upon us. And we must chuse out such Words, as have that sound and avoid others. If it consists in sounds, we must inquire whether it consists in the sound of a particular Word or in the combination of all the Words in a Period. If it consist in the Idea only, we should inquire what Ideas have this Effect on the human mind? And we shall find, that the Ideas of Objects that are great in Nature, as that of the Sun, Moon, the Sky, Earthquakes, Thunder, Tempests, Comets, extensive Prospects &c. have this Effect on the mind. If it consist in the sentiment, we must inquire what sentiments have this Effect on the Mind? And we shall find that fixed Resolutions in favour of Virtue, Courage, disinterested Charity, Generosity, Contempt of littlenesses &c. have this Effect—Now from such observations as these, no doubt, Rules may be collected, and reduced into an Art for acquiring the sublime, the grand and noble, and for avoiding the low, little and mean in Discourse. I have not Leisure nor Patience, for examining the sublime Passages in Tully, Virgill, Milton, Shakespeare, Pope, Bolinbroke, Swift, Addison, Tillotson, Ovid, Horace &c. by these Rules. In that very sublime Passage in Milton where the Effect of Satans Speech upon his infernal Host is described, The sublimity consists, Partly, in the sound of the Words, partly in the Ideas, that they convey, and partly in the Sentiments.—Out flew Millions of flaming Swords drawn from the Thighs of Mighty Cherubim, the sudden Blaze far round illumind Hell, highly they ragd Against the highest, and fierce—Many of these Words, as flew, flaming,  drawn, mighty, Blaze, far, round, highly, ragd, have when pronounced seperately, a grand Sound, and here they are arranged into a very harmonious order.
       And fierce with grasped Arms, clashd on the sounding Shields the Din of War, Hurling Defiance towards the Vault of Heaven.
       The Words fierce, grasped, Arms, clashd, sounding, War have a loud grand sound and are so disposed in this Line, as both to elevate and quicken the Voice of the Reader, which makes the whole frame of both Reader and Hearer thril with Transport.
       Then in the next Line, hurling, Defiance, Vault, have all a bold elevated sound.
       Thus it seems that the bare sound of the Words, as disposed in this Passage, have an Effect upon the Hearer like the sound of a musical Instrument, playing some grand and sublime Tune.
       Now let us examine the Ideas conveyed by these Sounds. Out flew—The Idea of Millions, a great, a surprizing Number of blazing swords. There is something great and terrible in the Idea of a single blazing glittering sword, because we associate with it, the Idea of Slaughter and Blood and Death, which naturally shock and arouse us, but when the Idea of Millions of blazing swords, as much larger than our swords as a Devil is supposed larger than a Man, flying instantaneously out from the scabbards of a whole Host of Devils, and brandished in air, enters the Mind it alarms, rouses, astonishes it. But then the sudden Blaze created by all these Swords illumins all Hell. The Idea of a Flash of Lightning, is grand and elevating to the Mind, but a flash like this, that brightens the dark Abodes below, astonishes every mind. Then the Idea of grasping suddenly their Arms, Spears, Swords &c. and each one clashing his upon his shield, raises an Idea of a direful Clash, that neither Thunder, Earthquake nor Tempest, tho’ all of them grand sounds can equall. Then the Din of War calls up the Ideas of all those sounds that attend an Army, the sound of Drums, Trumpetts, and all sorts of musical Instruments, the murmuring, shoutings, screamings of living and dying, which is very terrible and shocking to the Mind. Then come the Ideas of Hurling, which denotes strength and Activity, both of which are  and elevating, then of Defiance, which denotes a grand Temper of mind, then the Idea of the Vault of Heaven, which is one of the sublimest Objects in Nature.—It is scarce possible to conceive how a greater Number of great Ideas could be asserted in so few Lines.
       Lastly let us examine the Sentiments. The general sentiment is that of Rebellion and Warfare, proclaimed by all the infernal Host against the Almighty, which is a sentiment that cant fail to excite Horror and Astonishment in every human mind. Then comes a sentiment, that they raged against God which raises the  still higher, till at last it breaks out into open impious Defiance, scorn and Contempt, which compleats the Passage and makes the Blood of every Reader, who has a soul, curdle from his fingers to his Toes.
       Perhaps few Passages can be quoted, in any Language in Prose or Verse, where sounds, Ideas, and Thoughts conspireconform so perfectly and seem to contend which shall produce most Astonishment in the Reader, with this.
       N.B. Tho I always admired this Passage, and have repeated it 1000 times, yet I never found 1/2 so many Beauties in it as this Examination has laid open to my sight.
       Thus we see in this Passage, not only soft and smooth sounds but such as are harsh and grating, not only Ideas of Objects that are beautiful and lovely, but of such as are deformed and detestible, not only sentiments that are generous, grateful, noble, but such as are ungrateful, impious, horrible, may be employed in producing the sublime.
       
       But to return. I collect from this Heap, that The Art of the sublime, like the Art of natural Philosophy is formedfounded in a science, and that Experiment and Observation are the natural means of improving both. We must make Trial of the Effects of different Sounds, of different Ideas, and of different Sentiments, on the human Senses, Passions, Imagination, and Understanding, to discover general Rules for producing the Sublime and avoiding the low.
       Tis desirable to know the general system of humanity, to know the most remarkable Things in this World.
      